Citation Nr: 0122613	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for loss of function of 
the right kidney.

2.  Entitlement to service connection for kidney stones of 
the left kidney.

3.  Entitlement to service connection for abnormal bladder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO rating decision that denied 
claims for service connection for loss of function of the 
right kidney, kidney stones of the left kidney, abnormal 
bladder, and hypertension.  The veteran failed to report for 
a Board videoconference hearing scheduled for June 2001.  


REMAND

The veteran claims service connection for loss of function of 
the right kidney, kidney stones of the left kidney, abnormal 
bladder, and hypertension.  His statements indicate that he 
claims, in part, service connection on the basis that the 
conditions are due to undiagnosed illness from service in 
Southwest Asia during the Persian Gulf War.  See 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  The RO has not formally 
adjudicated the claims under this undiagnosed illness theory.

The RO denied the service connection claims in August 2000 
for the stated reason that the claims were "not well 
grounded."  However, since that rating decision the law has 
changed.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001).  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Recently, the VA also 
promulgated revised regulations implementing provisions of 
the VCAA.  See 66 Fed. Reg. 45620 (Aug. 29, 2001), including 
new notice and duty to assist provisions of revised 38 C.F.R. 
§ 3.159.  

The claims file shows the veteran's service medical records 
have not been secured, although the RO made some efforts to 
obtain them.  On the initial request for information, the 
service department replied that it was unable to identify a 
record based on the information that had been furnished and 
indicated that additional forms should be completed.  On the 
most recent attempt, the service department replied that 
"[s]ince the member was separated after May 1994, the record 
should be at RMC."  As pointed out by the veteran's 
representative in written argument on appeal, the VCAA 
requires additional efforts be made to obtain the service 
medical records.  More specifically, the law and regulation 
require that the VA make as many requests as necessary to 
obtain these federal records, and the VA will end such 
efforts only if it is concluded that the records do not exist 
or that further efforts to obtain the records would be 
futile.  See new 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2).  The Board concludes that a remand is required 
for the RO to make additional attempts to obtain the 
veteran's service medical records.

With regard to development of other evidence, the RO obtained 
VA and private medical records from 1997-1998, and VA 
compensation examinations were provided in 1998.  On remand, 
an effort should be made to obtain any other relevant post-
service medical records.  

As noted, the RO has not formally adjudicated the service 
connection claims under the theory of undiagnosed illness 
from service in Southwest Asia during the Persian Gulf War, 
and such adjudication should be accomplished.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should make as many requests 
as necessary to obtain the veteran's 
service medical records, and such 
efforts should continue until it is 
concluded that the records do not exist 
or that further efforts to obtain the 
records would be futile.  The RO must 
exhaust all possible sources for the 
service medical records, including the 
source identified as "RMC" in the most 
recent reply to a request for the 
records.  The veteran must cooperate in 
the RO's efforts to obtain his service 
medical records.

2.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
medical treatment or examination, since 
his release from active duty, for 
kidney and bladder problems and 
hypertension.  The RO should then 
attempt to obtain copies of the related 
medical records which are not already 
on file.

3.  After the above development has 
been accomplished, and after assuring 
compliance with the notice and duty to 
assist provisions of the VCAA and the 
companion regulation (see new 
38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159), the RO should 
review, on the merits, the claims for 
service connection for loss of function 
of the right kidney, kidney stones of 
the left kidney, abnormal bladder, and 
hypertension.  This should include 
formal adjudication of the claims under 
the theory of undiagnosed illness due 
to service in Southwest Asian during 
the Persian Gulf War.  

If the RO denies the claims, it should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and they should 
be given an opportunity to respond, 
before the case is returned to the 
Board.





On remand the veteran may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); 





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


